203 F.2d 953
53-1 USTC  P 9330
Marvin L. GEHMAN, Appellant,v.Francis R. SMITH, Collector of Internal Revenue.
No. 10956.
United States Court of AppealsThird Circuit.
Argued March 20, 1953.Decided April 16, 1953.

Henry D. O'Connor, Philadelphia, Pa.  (Harry K. Wampole, Souderton, Pa., Wood & Hauser, Norristown, Pa., on the brief), for appellant.
Frederic G. Rita, Washington, D.C.  (Charles S. Lyon, Asst. Atty. Gen., Ellis N. Slack, Sp. Asst. to the Atty. Gen., Gerald A. Gleeson, U.S. Atty., Philadelphia, Pa., on the brief), for appellee.
Before BIGGS, Chief Judge, and MARIS and GOODRICH, Circuit Judges.
PER CURIAM.


1
We have examined the briefs and the record and have considered carefully the oral arguments of the parties in this case.  Smith as Collector of Internal Revenue assessed against and collected from Gehman the sum of $4,289.40 as taxes.  See sections 2321 and 3206 of the Internal Revenue Code, 26 U.S.C. Gehman sued Smith to obtain a refund of the full amount.  The court below properly held that of the sum of $4,289.40 assessed, $4,037.40 was correct in amount and was assessed in accordance with the laws of the United States.  The court below held also that the assessment of $252.00 against the appellant was improper and unlawful since it was assessed against a product not constituting 'adulterated butter'.  The court thereupon gave judgment in favor of the appellant in the sum of $252.00.  The appellant took the instant appeal in an attempt to collect from Smith the balance of $4,037.40.


2
The findings of fact and conclusions of law of the court below are correct in every particular.  See 105 F.Supp. 604.  The judgment of the court below will be affirmed.